                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Sean Gilmore,                                    Case No. 3:18 CV 1489

                               Plaintiff,         ORDER ADOPTING
                 -vs-                             REPORT AND RECOMMENDATION

 Benjamin Blankenship,                            JUDGE JACK ZOUHARY

                               Defendant.



       Plaintiff pro se Sean Gilmore, a prisoner (Doc. 70-2), alleges that a fellow prisoner beat him

with an aluminum cane in 2017 (Doc. 3 at ¶¶ 1, 11). According to Gilmore, Defendant Benjamin

Blankenship’s failure to prevent the attack deprived him of his Eighth Amendment rights (id. at

¶¶ 22–23). Blankenship is employed in the prison where the alleged attack occurred (Doc. 49-2 at

¶ 2). Claims against other individuals have been dismissed (Doc. 9).

       Discovery ended in November 2018 (Doc. 34 at ¶ 9). Shortly after, Blankenship filed a

Motion for Summary Judgment (Doc. 49). Gilmore opposed (Doc. 56), and Blankenship replied

(Doc. 58). Magistrate Judge James Knepp then issued a Report and Recommendation (R&R), which

concludes the Motion should be granted (Doc. 61 at 1). Gilmore objects (Docs. 67–69). This Court

reviews these objections de novo. See 28 U.S.C. § 636(b)(1).

        “A prison official’s deliberate indifference to a substantial risk of serious harm to an inmate

violates the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 828 (1994) (citations and

internal quotation marks omitted). Deliberate indifference requires subjective awareness of the risk.

Id. at 829. So, to survive summary judgment, Gilmore must produce sufficient evidence suggesting
Blankenship knew another inmate was likely to attack him.                The R&R finds no such

evidence -- indeed, it finds evidence to the contrary -- and recommends dismissal on that basis

(Doc. 61 at 8). The R&R explains that Gilmore’s claim should also be dismissed on a second,

independent basis: undisputed evidence that he suffered no injury (id. at 9).

       Gilmore’s rambling, generally incoherent objections provide no reason to doubt these

conclusions. Therefore, this Court adopts the R&R (Doc. 61) in its entirety. Blankenship’s Motion

(Doc. 49) is granted, and Gilmore’s lawsuit is dismissed. Gilmore’s Motion for Jury Trial (Doc. 70)

is denied as moot. An appeal of this Order could not be taken in good faith. See 28 U.S.C.

§ 1915(a)(3).

       IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      August 14, 2019




                                                  2
